Citation Nr: 0635000	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to January 
1983 and from October 1987 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In August 2006, the veteran 
testified before the undersigned via videoconference.  A 
transcript of the hearing is of record.

The Board notes that the January 2003 rating decision also 
continued the veteran's 10 percent evaluation for 
hypertension.  In a March 2003 notice of disagreement, the 
veteran disagreed with this determination.  The RO issued a 
statement of the case in November 2003, and the veteran 
perfected an appeal of this issue in January 2004.  However, 
in a February 2006 written statement, following the award of 
an increased 20 percent rating for the veteran's hypertension 
in August 2005, the veteran expressly withdrew his claim for 
an increased rating for hypertension from appellate status.  
See 38 C.F.R. § 20.204.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected gout, currently rated 20 percent disabling.

During the course of this appeal, the veteran was afforded VA 
examinations in June 2002 and June 2005.  However, during his 
August 2006 Board hearing, the veteran testified that since 
the most recent examination, his symptoms lasted longer and 
occurred more frequently.  Because the veteran has indicated 
that his disability is worse than represented by the most 
recent VA examination, the Board finds that a remand is 
necessary to obtain another VA examination.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the veteran indicated during his August 2006 
hearing that he most recently sought treatment at the L.A. 
Air Force Base in El Segundo, California in July 2006.  While 
he submitted a record from this most recent appointment, a 
review of the claims file shows that the last request made by 
the RO for records from the 61st Medical Squadron at the L.A. 
Air Force Base in El Segundo, California, resulted in records 
dated through August 2002.  Therefore, on remand, the RO must 
request any records from this facility dated from August 2002 
to the present.

Also, the veteran testified during his August 2006 hearing, 
and his wife asserted in a June 2006 written statement, that 
his gout interfered with his employment.  In particular, the 
veteran's wife indicated that he switched to self-employment 
in 2002 because he missed a lot of work.  The veteran also 
testified during his hearing that he had to resort to self-
employment because he missed too many days of work.  He was 
unable to predict the flare-ups in his gout and used too much 
sick time.  Given the veteran's testimony, his wife's written 
statement, and the nature of his disability, the issue of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
is raised and should be considered.  Because it has not yet 
been developed or adjudicated by the RO, this should be 
accomplished on remand.

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all five elements of a service connection claim 
(i.e., to include regarding degree of disability and 
effective date of disability).  A review of the claims file 
shows the veteran has not been afforded notification 
consistent with these requirements in conjunction with his 
claim on appeal.  On remand, this notice deficiency must be 
corrected prior to the Board's adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for an 
increased rating for the veteran's gout on 
an extraschedular basis, the RO should 
send the veteran a letter providing the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notification that he should submit 
any pertinent evidence in his possession.  
Specifically, the letter should advise the 
veteran that the evidence needed to 
substantiate a claim for an extraschedular 
rating would consist of evidence that the 
case presents such an exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization that would render 
impractical the application of the regular 
schedular standards.  This evidence may 
include records pertaining to lost time or 
sick leave used due to gout, any 
correspondence from a former employer that 
would verify the veteran's contentions, 
and any medical records showing periods of 
hospitalization for gout.  

The letter should also provide the veteran 
notice regarding the effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO should request any outstanding, 
available records from the 61st Medical 
Squadron at the L.A. Air Force Base in El 
Segundo, California, dated from August 
2002 to the present and associate them 
with the claims file.

4.  The RO should then schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected gout.  The claims file and a 
copy of this remand must be made available 
to the examiner for review, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

The report of examination should contain a 
detailed account of all manifestations of 
any gout.  Because gout is rated by 
analogy to rheumatoid arthritis 
(atrophic), the examiner should note all 
extremities affected by the veteran's 
gout.  The examiner should also provide an 
opinion on the number of exacerbations 
that result in incapacitation, if any.  
The examiner should also state whether the 
veteran's gout has resulted in any 
impairment of health and, if so, state 
whether the impairment of health includes 
weight loss and anemia and whether such is 
productive of definite, severe, or totally 
incapacitating disability.  The examiner 
should indicate whether there is any 
additional limitation of function due to 
pain, flare-ups of pain, weakness, 
fatigability, or incoordination.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the affected extremities.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Thereafter, the RO should readjudicate 
the matter of entitlement to an evaluation 
in excess of 20 percent for gout, 
including on an extraschedular basis.  
Should submission under § 3.321(b) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  
If the decision is adverse to the veteran, 
he and his representative should be issued 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


